                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: LG ELECTRONICS INC. et al v. Case Number: 2021-cv-2600
            THE PARTNERSHIPS AND
            UNINCORPORATED
An appearance is hereby filed by the undersigned as attorney for:
      Tianjin Tianchuang Best Pure Environmental Science and Technology Co., Ltd. d/b/a HEALTHY HOME;
      W&L Trading LLC d/b/a AQUALINK;      Yunda H&H Tech (Tianjin) Co., Ltd. d/b/a PUREPLUS;
Attorney name (type or print):Laurence M. Sandell              Top Pure (USA) Inc. d/b/a ICE PURE.

Firm: Mei & Mark LLP

Street address: 818 18th Street NW

City/State/Zip: Washington, DC 20006

Bar ID Number: 989952                                      Telephone Number: 202-567-6417 x717
(See item 3 in instructions)

Email Address: lsandell@meimark.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on July 15, 2021

Attorney signature:            S/ Laurence M. Sandell
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
